Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Election/Restriction filed on April 13, 2021 is acknowledged.   Claims 1-13 are pending.  

Election/Restrictions
Applicant elected without traverse a peptide comprising an amino acid sequence encoded by a sequence derived from SEQ ID NO:14, wherein the nucleotide sequence consisting of the 43rd base thymine to the 93rd base thymine of SEQ ID NO:14 is replaced with a nucleotide sequence encoding SEQ ID NO:2 and without traverse chymotrypsin from List II in the reply filed April 13, 2021.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).
Claims 1-13 are examined on the merits of this office action.


Claim Rejections - 35 USC § 112, First

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn “A peptide library comprising a peptide comprising an amino acid sequence encoded by a nucleotide sequence derived from SEQ ID NO: 14 wherein the nucleotide sequence consisting of the 43rd base thymine to the 93rd base thymine is replaced with a nucleotide sequence encoding the amino acid sequence represented by SEQ ID NO: 1, wherein the peptide library has a diversity of at least 1 x 105”.  First, there is some confusion regarding what peptides are actually being claimed within claims 1-4 and 6-13. Claim 1 is confusing and one cannot determine the metes and bounds of the claims and what peptides are encompassed by the claim.   The limitation of “a peptide comprising an amino acid sequence encoded by a sequence derived from” does not require that the peptide comprise the full length peptide encoded by SEQ ID NO:14 or SEQ ID NO:1.  Furthermore, it is unclear what nucleotide sequence Applicants are referring to with regards to “the nucleotide sequence consisting of the 43rd base thymine to the 93rd base thymine is replaced with a nucleotide sequence encoding the amino acid sequence represented by SEQ ID NO: 1”.  Applicant should particularly point out and distinctly claim their invention. The claims encompass a peptide derived from SEQ ID NO:14  wherein SEQ ID NO:1 replaces the 43rd base to the 93rd base and thus does not require 
With regards to “derived from”, Applicant’s specification states that “In the present invention, the "derivative of the peptide" and the "peptide derivative" mean a chemically modified or biologically modified form of the peptide of the present invention. The chemical modification means the conversion of the original peptide into a different substance through a chemical reaction, i.e., the formation or cleavage of an atom-atom bond, in or on the peptide of the present invention. The biological modification means the conversion of the original peptide into a different substance through a biological reaction, i.e., through the use of an organism-derived protein (enzyme, cytokine, etc.), nucleic acid (ribozyme, etc.), cell, tissue, or organ, or a non-human individual or by the direct or indirect action thereof, in or on the peptide of the present invention.   This "derivative" is not particularly limited as long as the derivative is a substance different from the original peptide (see paragraphs 0127-0128). 
 SEQ ID NO:1 is largely undefined as its 17 amino acids of which 12 amino acids can be ANY amino acid.  Furthermore, claims 10-12 claim wherein the peptide binds to a predetermined target molecule and wherein the molecule is trypsin or acrosin (see claim 12).  Thus, the claims provide little structure but require a desired function without any structure function relationship.
Thus, the number of peptides encompassed by the claims (a peptide derived from SEQ ID NO:14 wherein the 43rd base to 93rd base is replaced with SEQ ID NO:1)  is vast and Applicants fail to provide representative species to reflect the breadth of the genus or a structure/function correlation (see further explanation below). 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptides derived from SEQ ID NO:14 encompassed by the claims and biologically and chemically modified peptides thereof (a vast number of  peptide sequences which can be as small as a dipeptide) that satisfy the structural 

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, applicants prepared a randomly mutated SPINK2 library (see page 94 of specification).  Applicants identified several SPINK2 mutant peptides that bound to alpha-chymotrypsin (see Figure 12, SEQ ID Nos:2-9).  The sequences of SEQ ID Nos:2-9 fall with the largely undefined scope of SEQ ID NO:1 (see Figure 13).  Given the breadth of the genus of claim 1, SEQ ID Nos:2-9 fall within the scope of amino acid sequences encoded by nucleotide sequence derived from SEQ ID NO:14.  However, the specification does not describe what structure is needed to bind to a specified target (or even what the target is) that is not an endogenous target of SPINK2.  
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes 8 peptides without any structure/function relationship is extremely narrow.  One of ordinary skill in the art would not consider the examples provided in the instant specification to be representative of the full scope of the claimed genus.  
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function derived from SEQ ID NO:14 as defined in instant claim 1 (which can be as small as a dipeptide of the peptide encoded by SEQ ID NO:14), it would be impossible to predict what fragments would bind a target molecule that is not a SPINK2 endogenous target.

i. Complete structure 

As stated above, the complete structure of SPINK2 is disclosed.  Instant SEQ ID NO:14 is human SPINK2.  

	ii. Partial structure: 
The specification fails to disclose ample peptides derived from SEQ ID NO:14  with replacement of the 43rd base to the 93rd base with SEQ ID NO:1 as encompassed by claim 1.  SEQ ID Nos: 2-9, which are fragments of SEQ ID NO:14 and fall within the broad formula of SEQ ID NO:1 are not ample given the breadth of the genus.  Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the peptide is able to bind a predetermined target molecule that is not an endogenous SPINK2 target.  

	iii. Physical and/or chemical properties: 
The data presented in the specification only show that peptides SEQ ID Nos. 2-9 bind alpha-chymotrypsin.  The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function of the peptides (i.e. binding non SPINK2 targets).  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.  

	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of the SEQ ID NO:14 as defined in instant claim 1 (which is largely undefined) is not provided.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of the peptide to bind a target or not bind a SPINK2 endogenous target.

 v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the peptide derived from SEQ ID NO:14 comprising SEQ ID NO:1 to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able to bind a non-SPINK2 target.
The Applicant’s specification lacks guidance as to which peptide derivatives would retain the desired activity.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which derivatives/peptides derived from SEQ ID NO:14/SEQ ID NO:1 will bind a target that is not a SPINK2 target.

Conclusion
In conclusion, only peptides consisting of SEQ ID NOs: 2-9 satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 claims “A peptide library comprising a peptide comprising an amino acid sequence encoded by a nucleotide sequence derived from SEQ ID NO: 14 wherein the nucleotide sequence consisting of the 43rd base thymine to the 93rd base thymine is replaced with a nucleotide sequence encoding the amino acid sequence represented by SEQ ID NO: 1, wherein the peptide library has a diversity of at least 1 x 105”.  Claim 1 is confusing and one cannot determine the metes and bounds of the claims and what peptides are encompassed by the claim.   The limitation of “a peptide comprising an amino acid sequence encoded by a sequence derived from” does not require that the peptide comprise the full length peptide encoded by SEQ ID NO:14 or SEQ ID NO:1 and can be as small as a dipeptide.  With regards to “derived from”, Applicants specification states “In the present invention, the "derivative of the peptide" and the "peptide derivative" mean a chemically modified or biologically modified form of the peptide of the present invention. The chemical modification means the conversion of the original peptide into a different substance through a chemical reaction, i.e., the formation or cleavage of an atom-atom bond, in or on the peptide of the present invention. The biological modification means the conversion of the original peptide into a different substance through a biological reaction, i.e., through the use of an organism-derived protein (enzyme, cytokine, etc.), nucleic acid (ribozyme, etc.), cell, tissue, or organ, or a non-human individual or by the direct or indirect action thereof, in or on the peptide of the present invention.   This "derivative" is not particularly limited as long as the derivative is a substance different from the original peptide (see paragraphs 0127-0128).  Thus, it is unclear what the metes and bounds of the claim are with regards to the peptide and what sequences are encompassed by the claim.  Applicant should particularly point out and distinctly claim their invention. For Applying art purposes, claim 1 is being interpreted as a Peptide library comprising any peptide derived from a peptide that is encoded by SEQ ID NO:14 wherein the 43rd base thymine to the 93rd base thymine is 
  Furthermore, claim 8 claims “wherein a peptide comprised in the peptide library is chemically modified and/or biologically modified”.  Applicants define chemical and biological modification in the specification as “The chemical modification means the conversion of the original peptide into a different substance through a chemical reaction, i.e., the formation or cleavage of an atom-atom bond, in or on the peptide of the present invention. The biological modification means the conversion of the original peptide into a different substance through a biological reaction, i.e., through the use of an organism-derived protein (enzyme, cytokine, etc.), nucleic acid (ribozyme, etc.), cell, tissue, or organ, or a non-human individual or by the direct or indirect action thereof, in or on the peptide of the present invention” (see paragraph 0196).  As stated above, it is unclear what the metes and bounds of the claim are with regards to the peptide and what sequences/substances are encompassed by the claim.
Claims 2-13 are also rejected due to their dependence on claim 1 and not clarifying these points of confusion.  
Claim 9 is dependent on claim 8 which is dependent claim 1.  Claim 1 is drawn to a peptide library.  Claim 9 claims “wherein the library is a phage display library, a ribosome display library, or a nucleic acid display library”.  Claim 9 contradicts claim 1 given that claim 1 is claiming a peptide library not a nucleic acid library.  The peptide library cannot be a peptide library and nucleic acid or ribosome library at the same time.  Applicant should clarify this point of confusion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-11 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stemmer (US20070191272A1).
derived from SEQ ID NO:14 with SEQ ID NO:1 inserted at the 43rd base to the 93rd base” and the fact that there is no specific definition of a derivative thereof in the specification, any peptide that could have been derived from SEQ ID NO:14 as recited in instant claim 1 would meet the limitations of derived from.  For example, only two amino acids from SEQ ID NO:14 with SEQ ID NO:1 inserted would be sufficient to be considered derived from.  Thus, any peptide having a Cys-Xaa would meet the limitations of derived from SEQ ID NO:14 comprising SEQ ID NO:1.
Stemmer discloses a peptide library comprising non-naturally occurring proteins comprising cysteine resides (See claims 20, 1-2, 18-19). Stemmer discloses a genetic package displaying the peptide library (see claims 21-22).  Stemmer discloses providing a genetic package displaying a library of proteins comprising multiple cysteine resides; (b) contacting the genetic package with the target under conditions suitable to produce a stable polypeptide-target complex; and detecting the formation of the stable polypeptide-target complex on the genetic package, thereby detecting the presence of a specific interaction” (see claim 22) an isolating the genetic package that has the desired property (claim 23).  Stemmer teaches that “The number of independent clones in a library generally equals the number of different sequences and is referred to as ‘library size’, which is about 1010 for phage display libraries” (see paragraph 0266) thus meeting a diversity of at least 105 and 108 as found in instant claims 1-2.  Stemmer provides many examples of cysteine containing peptides sequences that would meet the limitations of the instant claims of a peptide derived from SEQ ID NO:14 comprising SEQ ID NO:1 which can be any peptide with Cys-Xaa as an example (see paragraph 0314 and paragraph 0508, Library LMB0020, which has a diversity of 1012).  Regarding claims 10-11, Stemmer teaches wherein the target is IgG, BSA and human VEGF (see paragraph 0546-0548, 0354, 0480) which are not targets of SPINK2.
Regarding the limitations found in instant claims 2-6 and 13, these limitations are simply further defining SEQ ID NO:1 of which the peptide is derived from and thus, any peptide derived from SEQ ID NO:14 comprising SEQ ID NO:1 with the variables defined in instant claims 2-6 and 13, meet the limitations of the instant claims.  For example, a peptide comprising a Cys-Xaa would still meet the limitations of derived from SEQ ID NO:14 comprising SEQ ID NO:1 with the variables defined in instant claims 2-6 and 13.  Regarding claim 8, Stemmer teaches that the cysteine peptides can chemically Regarding instant claim 9, Stemmer teaches wherein the “genetic packages” comprising the protein display can be phage display (see paragraph 0016). 

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654